Case 15-40332        Doc 59     Filed 05/13/19     Entered 05/13/19 15:25:40          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 40332
         Pamela D Parker

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/25/2015.

         2) The plan was confirmed on 03/24/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/06/2016, 04/06/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/17/2017.

         5) The case was Dismissed on 01/17/2019.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-40332            Doc 59        Filed 05/13/19    Entered 05/13/19 15:25:40                Desc         Page 2
                                                        of 4



 Receipts:

          Total paid by or on behalf of the debtor                  $17,538.51
          Less amount refunded to debtor                               $200.00

 NET RECEIPTS:                                                                                        $17,338.51


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $4,025.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $757.07
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,782.07

 Attorney fees paid and disclosed by debtor:                       $350.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal       Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Alcoa Billing Center                  Unsecured         660.00           NA              NA            0.00        0.00
 Ally Financial                        Unsecured           0.00           NA              NA            0.00        0.00
 American Medical Colection Agency     Unsecured          69.46           NA              NA            0.00        0.00
 Anchor/glhec                          Unsecured           0.00           NA              NA            0.00        0.00
 Anchorbank, Ssb/glelsi                Unsecured           0.00           NA              NA            0.00        0.00
 BGE                                   Unsecured      1,448.31            NA              NA            0.00        0.00
 Capital One Auto Finance              Unsecured            NA     10,376.66        10,376.66           0.00        0.00
 Capital One Auto Finance              Secured       11,549.00     21,925.66        11,549.00      6,733.72    1,206.26
 Credit Collections Svc                Unsecured         297.00           NA              NA            0.00        0.00
 Department Of Education               Unsecured     64,863.00     67,421.07        67,421.07           0.00        0.00
 Department of Workforce Development   Unsecured     16,935.43            NA              NA            0.00        0.00
 ERC/Enhanced Recovery Corp            Unsecured         276.00           NA              NA            0.00        0.00
 Falls Collection Service              Unsecured      1,106.00            NA              NA            0.00        0.00
 Get It Now                            Unsecured           0.00           NA              NA            0.00        0.00
 Hendersen-Webb Inc                    Unsecured      3,578.20       3,908.57        3,908.57           0.00        0.00
 IC Systems, Inc                       Unsecured         120.00           NA              NA            0.00        0.00
 IC Systems, Inc                       Unsecured          65.00           NA              NA            0.00        0.00
 Illinois Dept of Revenue 0414         Priority          200.00           NA              NA            0.00        0.00
 Internal Revenue Service              Priority       3,510.00       4,495.74        4,495.74      1,773.63         0.00
 Internal Revenue Service              Unsecured      3,190.00     29,849.61        29,849.61           0.00        0.00
 LCA Collections                       Unsecured          15.08           NA              NA            0.00        0.00
 LJ Ross                               Unsecured      1,442.91            NA              NA            0.00        0.00
 Merritt Athletic Clubs-Cranbrook      Unsecured         183.80           NA              NA            0.00        0.00
 Porania LLC                           Unsecured         357.88        254.55          254.55           0.00        0.00
 Porania LLC                           Unsecured           0.00      1,276.05        1,276.05           0.00        0.00
 Portfolio Recovery Associates         Unsecured         274.00        267.88          267.88           0.00        0.00
 Southwest Credit Systems              Unsecured         664.00           NA              NA            0.00        0.00
 State Central Credit Union            Unsecured         400.00           NA              NA            0.00        0.00
 State Collection Servi                Unsecured         631.00           NA              NA            0.00        0.00
 Transworld Systems Inc                Unsecured         832.00           NA              NA            0.00        0.00
 Trident Asset Management              Unsecured         163.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-40332           Doc 59           Filed 05/13/19    Entered 05/13/19 15:25:40                Desc       Page 3
                                                          of 4



 Scheduled Creditors:
 Creditor                                              Claim         Claim         Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted      Allowed         Paid          Paid
 US Dept Of Education                    Unsecured           0.00           NA           NA             0.00        0.00
 WE ENERGIES                             Unsecured           0.00      1,106.43     1,106.43            0.00        0.00
 Wisconsin Dept of Revenue               Priority            0.00      7,205.85     7,205.85       2,842.83         0.00
 Wisconsin Dept of Revenue               Unsecured           0.00      9,971.49     9,971.49            0.00        0.00
 Wisconsin Dept Of Workforce Developme   Unsecured      2,531.72     16,056.40     16,056.40            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                      Claim           Principal                Interest
                                                                    Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                              $0.00               $0.00                 $0.00
       Mortgage Arrearage                                            $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                                  $11,549.00           $6,733.72             $1,206.26
       All Other Secured                                             $0.00               $0.00                 $0.00
 TOTAL SECURED:                                                 $11,549.00           $6,733.72             $1,206.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                                   $0.00               $0.00                  $0.00
        Domestic Support Ongoing                                     $0.00               $0.00                  $0.00
        All Other Priority                                      $11,701.59           $4,616.46                  $0.00
 TOTAL PRIORITY:                                                $11,701.59           $4,616.46                  $0.00

 GENERAL UNSECURED PAYMENTS:                                   $140,488.71                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                                  $4,782.07
          Disbursements to Creditors                                 $12,556.44

 TOTAL DISBURSEMENTS :                                                                                $17,338.51




UST Form 101-13-FR-S (9/1/2009)
Case 15-40332        Doc 59      Filed 05/13/19     Entered 05/13/19 15:25:40            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
